Citation Nr: 1325352	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome.

2.  Entitlement to a higher rating for radiculopathy of the right lower extremity, initially evaluated as 10 percent disabling and evaluated as 20 percent disabling effective April 18, 2013. 

3.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990 and from August 1993 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2009 rating decision granted service connection for intervertebral disc syndrome, radiculopathy of the right lower extremity, and depressive disorder and granted 10 percent ratings for each of these disabilities, effective December 1, 2008. This decision also denied service connection for erectile dysfunction.

An April 2010 rating decision increased the initial rating for depressive disorder to 30 percent, effective December 1, 2008.  This decision constitutes a partial grant of the benefit sought, and thus the claim of entitlement to a higher initial rating for depressive disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file. 

The Board again remanded this appeal for further development in March 2013.  The requested developed was completed, and the case has been returned to the Board for further adjudication.

While this case was in remand, an April 2013 rating decision increased the disability rating for the Veteran's radiculopathy of the right lower extremity to 20 percent, effective April 18, 2013.  Because this rating constitutes only a partial grant of the benefit sought, the issue remains on appeal.  See AB, supra. 

An April 2013 memorandum from the Appeals Management Center (AMC) reflects that the issue of entitlement to service connection for a back scar secondary to a surgery that was conducted for the Veteran's service-connected back disability has been referred to the RO for appropriate consideration.  The Board will therefore not adjudicate this claim in the first instance below.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals evidence that is potentially relevant to the issues on appeal.  This evidence has been considered in the following decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's intervertebral disc syndrome is manifested by limitation of flexion of no less than 80 degrees with pain, and less than one week of incapacitating episodes over a 12-month period.

2.  Prior to April 18, 2013, the Veteran's radiculopathy of the right lower extremity was manifested by symptoms that may be characterized as no more than mild, incomplete paralysis.

3.  On and after April 18, 2013, the Veteran's radiculopathy of the right lower extremity is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis.

4.  The Veteran's depressive disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in excess of 10 percent for intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for the assignment of an increased rating for radiculopathy of the right lower extremity, initially rated as 10 percent disabling prior to April 18, 2013, and as 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8720 (2012).

3.  The criteria for the assignment of an initial disability rating in excess of 30 percent for service-connected depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in December 2008, prior to the initial adjudication of the Veteran's claims in March 2009, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's identified, available private medical records.

The RO arranged for the Veteran to undergo VA examinations in connection with his back and radiculopathy claims  in January 2009, August 2011, and April 2013, and in connection with his psychiatric disability claim in January 2009, September 2011, and April 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased ratings that are sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Veteran was also provided an opportunity to set forth his contentions during the February 2013 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the Veterans Law Judge elicited the Veteran's own competent descriptions of the limitations that are caused by the disabilities at issue.  Following this hearing, this case was remanded for the purpose of scheduling the Veteran for examinations that would address aspects of his claims that may have been overlooked.  The obligations under 38 C.F.R. 3.103(c)(2) were thus met and, even if not met, there is no prejudice to the Veteran as VA has made attempts to assist the Veteran in getting the type of evidence necessary to support his claims. 

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

A.  Intervertebral Disc Syndrome

In a March 2009 rating decision, the Veteran was granted service connection for intervertebral disc syndrome and was assigned a 10 percent rating, effective December 1, 2008.  This rating was awarded pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which assigns ratings pursuant to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the relevant evidence of record, the Veteran underwent VA examinations in January 2009, August 2011, and April 2013.  

The January 2009 VA examination report notes, in relevant part, that the Veteran had moderate back pain without sudden increases or sharp pain.  He was not taking medications or doing back exercises.  He occasionally used a cane to get to the standing position (but not to ambulate), but did not use a back brace.  He was sedentary around the house but did some light chores.  He described no acute flare-ups or incapacitating events over the past year.

On examination, there was no tenderness to palpation or spasms in the lumbar spine, but the Veteran had positive sciatic notch tenderness on the right and mildly positive straight leg raising on the right at 70 degrees supine.  Flexion was 0 to 80 degrees with pain returning to an upright position on active motion, passive motion, and motion against resistance.  There was no increased pain, fatigue, or incoordination.  Extension was 0 to 20 degrees actively, passively, and against resistance.  He had pain at the end point, but no increased pain, fatigue, or incoordination with repetitive motion.  Left and right lateral bending was 0 to 30 degrees actively, passively, and against resistance, with laterally bending to the right causing pain that radiated into the right leg but no increased pain, fatigue, or incoordination with repetitive motion.  Rotation was 0 to 35 degree actively, passively, and against resistance, with no pain, fatigue, or incoordination with repetitive motion.  He had full nontender range of motion of the hip on active motion, passive motion, and against resistance.  There was tenderness over the greater trochanter consistent with trochanteric bursitis. 

A May 2011 private treatment record notes that the Veteran reported pain of a severity of 4/10, with flare-ups that sometime render him bedridden for hours to days.  The Veteran endorsed stiffness.  Rest and muscle relaxers are alleviating factors.  On physical examination, it was noted that the Veteran had reduced range of flexion.

The August 2011 VA examination report notes that the Veteran has significant pain in the right back.  He gets some relief from Flexeril.  He gets no incapacitating events.  He had no bowel or bladder problems.  The Veteran used no brace or TENS unit.  He reported that he has significantly decreased his exercise and recreation.  He cannot sit for too long.

On physical examination, the Veteran could rise out of the chair without the use of his hands or arms.  He had normal gait and posture.  There was no indication of spinous or paraspinous tenderness or muscle spasm.  He could flex from 0 to 90 degrees, with pain and weakness on repetitive motion from 70 degrees to 90 degrees.  There was no fatigue.  Extension was to 30 degrees.  Left and right lateral rotation and flexion were to 30 degrees.  Repetitive motion of the other ranges of motion produced no indication of pain, weakness, fatigue, or alteration of range of motion.  

The Veteran testified at his February 2013 Board hearing that he has had "increasingly more frequent bouts with acute back pain and a chronic back pain always a two or three on a scale of one to ten and ... over the past probably 18 months, three or four of them have put me in bed for four or five days, a week."  He testified that he cannot work because of his back and his right leg pain.  He also testified that he becomes limited in mobility for the next several days if he tries to sit, such as in a vehicle, for more than an hour and 45 minutes or two hours straight.  He reported that he spends the majority of the day lying on the floor.  The Veteran's wife testified that they cannot engage in many family activities, such as travelling and going to the movies, because of the limitations caused by the Veteran's back and lower right extremity.

The April 2013 VA examination report notes the same complaints as were noted in the August 2011 examination report.  On physical examination, flexion was to 90 degrees or greater, with right leg radicular pain beginning at 70 degrees.  Extension was to 30 degrees with no objective evidence of painful motion.  Right and left lateral flexion and rotation were all to 30 degrees with no objective evidence of painful motion.   Range of motion did not decrease after repetitive use.  The Veteran had functional loss from pain on movement and interference with sitting, standing, and/or weight-bearing.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue, and there was no guarding or muscle spasm.  It was noted that the Veteran had intervertebral disc syndrome with less than one week of incapacitating episodes over the past 12 months.  It was noted that the Veteran occasionally uses a cane due to his intervertebral disc syndrome.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's intervertebral disc syndrome.  The Board notes that the greatest limitation of motion that was found on examination was flexion to 80 degrees in January 2009.  The examiner did note that there was pain when returning to an upright position, and the August 2011 examination report noted symptoms of pain and weakness at 70 degrees.  The Board observes that flexion must be limited to 60 degrees or less in order to warrant a 20 percent rating.  However, such limitation is not found, even considering the additional functional limitation caused by factors such as pain and weakness.  The Board further notes that at no time is the Veteran's combined range of motion limited to 120 degrees or less.  The evidence also expressly notes no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In light of the above, the Board finds that a rating in excess of 10 percent is not warranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.

Nor does the evidence suggest that a rating in excess of 10 percent is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even though the Veteran has reported, including at his hearing, that he has been bedridden for periods that add up to several weeks during particular twelve-month periods, the Board notes that those reported periods of bed rest are not indicated to satisfy the definition of "incapacitating episodes" that is given in Note 1 of Diagnostic Code 5243.  The April 2013 VA examiner considered the Veteran's medical records and lay reports of bed rest and expressly determined that the Veteran had less than one week of incapacitating episodes that satisfy the definition contained in Note 1.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.

The Board has considered whether the Veteran is entitled to a staged rating.  See Hart, supra.  However, at no time during the pendency of this appeal has the Veteran's service-connected intervertebral disc syndrome been more than 10 percent disabling.  As such, a staged rating is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome must be denied.

B.  Radiculopathy of the Right Lower Extremity

The Veteran has claimed entitlement to an increased rating for radiculopathy of the right lower extremity.  Service connection was granted for this disability in the March 2009 rating decision, and the effective date of December 1, 2008, was assigned.  This disability has been rated as neuralgia of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2012), and has been assigned a 10 percent rating prior to April 18, 2013, and a 20 percent rating on and after April 18, 2013. 

Diagnostic Code 8720 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate symptomatology, a 40 percent rating for moderately severe symptomatology, and a 60 percent rating for severe symptomatology.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, either cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2012).  

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2012).

Turning to the relevant evidence of record, the Veteran underwent VA examination in January 2009, August 2011, and April 2013.  

The January 2009 VA examination report notes, in relevant part, that the Veteran experiences right leg pain with sitting, driving, getting up to an upright position, and walking for more than 15 minutes.  He also had right buttock and right lateral hip pain that radiated down the leg in the toes and the bottom of the right foot on and off.  On examination, there was mildly positive straight leg raising on the right at 70 degrees supine.  The anterior tibialis and extensor hallices longus was graded at 4+/5 on the right and all other muscle groups were 5/5 bilaterally.  Thigh and calf circumferences were equal and sensation was intact.  Pulses were 2+ and equal bilaterally.  Deep tendon reflexes were 2+ at the knees, absent at the right ankle.  There was buttocks pain from sciatic nerve irritation.  The examiner noted that the Veteran had persistent right buttock pain with intermittent radicular right leg pain which limits his activities, and the leg pain is significantly worse than the back discomfort.  

A May 2011 private treatment record notes that the Veteran reported permanent right foot numbness and occasional shooting pain down the right buttock and right posterior thigh.  On physical examination, neurologic screening revealed absent light touch to the medial and lateral feet but was otherwise normal.  It was noted that bed rest for two to four days was only recommended for severe leg pain and was otherwise not needed and could inhibit recovery.  The Veteran was advised to change positions often and to use pillows to support his back.  

The August 2011 VA examination report notes that the Veteran has significant right leg radicular pain.  He gets increased radicular symptoms after sitting for too long.  He periodically gets a sharp pain if he hyperflexes, and he gets pain in his right leg if he sits for too long.  He reported right leg numbness that was somewhat of a global numbness, but it was noted that he does feel pain and pressure.  He reported that he has significantly decreased his exercise and recreation and that he is basically precluded from any lower extremity types of exercise.  He cannot sit for too long.
	
On physical examination, the examiner found no current indication of radiculopathy or sensory deprivation in the lower extremities.  He did have significant weakness in the right leg versus the left leg.  He had atrophy of the quadriceps and hamstring.  

As noted above, the Veteran testified at his February 2013 Board hearing that he cannot work because of his back and his right leg pain.  He also testified that he becomes limited in mobility for the next several days if he tries to sit, such as in a vehicle, for more than an hour and 45 minutes or two hours straight.  He reported that he spends the majority of the day lying on the floor.  He testified that his flare-ups have become worse and more frequent.  The Veteran's wife testified that they cannot engage in many family activities, such as travelling and going to the movies, because of the limitations caused by the Veteran's back and lower right extremity.

The April 2013 VA examination report notes the same complaints as were noted in the August 2011 examination report.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal.  Straight leg raise testing was positive on the right.  The Veteran was noted to have moderate intermittent (usually dull) pain and numbness on the right side.  He did not have constant pain (which may be excruciating at times) or parestheias and/or dysthesias on the right side.  Muscle strength in right ankle plantar flexion, dorsiflexion, and great toe extension were decreased, at 4/5, but right hip and knee extension were normal, at 5/5, and there was no muscle atrophy.  There were no other signs or symptoms of radiculopathy.  The examiner noted that the Veteran's right sciatic nerve was involved and that the radiculopathy was of moderate severity.

As noted above, the Veteran's radiculopathy has been rated as neuralgia, which is  characterized usually by a dull and intermittent pain.  See 38 C.F.R. § 4.124.  The above evidence, specifically the April 2013 examination report, which notes intermittent (usually dull) pain and numbness but notes that there was not constant pain that may be excruciating at times, supports this characterization.  Under 38 C.F.R. § 4.124, the maximum rating to be assigned for neuralgia is for moderate incomplete paralysis.  This maximum rating has been assigned for the period from April 18, 2013, and the April 2013 VA examination report expressly characterizes the Veteran's right sciatic nerve symptomatology as being of moderate severity.  Therefore, a rating in excess of 20 percent is neither warranted nor available in this case.

Prior to April 18, 2013, the Veteran has been assigned a 10 percent rating under Diagnostic Code 8720.  The Board will consider whether a 20 percent rating may be awarded for that period.  

Based on a review of the above evidence, the Board finds that a rating in excess of 10 percent is not warranted prior to April 18, 2013.  In doing so, the Board notes that the January 2009 VA examination report reflects no muscle atrophy and that sensation was intact.  The Board acknowledges that the August 2011 examination report does note muscle atrophy of the quadriceps and hamstring.  However, physical examination demonstrated no evidence of current radiculopathy or sensory deprivation in the lower extremities.  The Board finds that the overall disability level that is demonstrated by the above evidence more closely describes a mild level of sciatic nerve impairment prior to April 18, 2013.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to an increased rating for radiculopathy of the right lower extremity, initially evaluated as 10 percent disabling and evaluated as 20 percent disabling effective April 18, 2013, is denied.

C.  Depressive Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 30 percent for depressive disorder.  Service connection for this disability was granted in March 2009, and a 30 percent rating was ultimately assigned effective December 1, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) recently held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent  level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the relevant evidence of record, the Veteran underwent VA examination in January 2009, September 2011, and April 2013.  

The January 2009 VA examination report diagnoses depressive disorder not otherwise specified with some prominent anxiety and assigns a GAF score of 55.  It notes that the Veteran is not able to perform his usual line of work but that there is no reason the Veteran could not be involved in more sedentary employment in particular. 

The examination report notes that the Veteran reported anxiety and sleep difficulty, sleeping only three to four hours per night.  He reported that he does not have many friends with whom he currently socializes, partially because of symptoms of depression, pain, and limited activities.  He reported that gets up in the morning and gets his daughter ready for school and takes her to school.  He then goes home, watches television, plays on the computer, or goes to his garage to involve himself in activities there.  

The Veteran worked in the United States Marine Corps for six years.  He served with the Coast Guard for 15 years and as a rescue diver for the last 12 years.  He was not working at the time of the examination and had no particular vocational plans at the time, but his retirement from service had been very recent.  

He had been married two times.  His first marriage was from 1996 to 1999, and he has a good relationship with his ex-wife.  He has a very fine relationship with his daughter.  He married his current wife in 2000 and has an excellent relationship with her.  He also gets along quite well with his step-daughter.  His hobbies include collecting classic cars and playing golf, but he can no longer play golf because of his back pain.  He does not attend church.  He handles his own money and has income from some rental houses and from his retirement.  

He reported that he has difficulty getting to sleep and frequently feels restless.  He does not engage in formerly pleasant activities because of physical limitations and pain.  He had gained approximately ten pounds from refraining from exercise.  He felt somewhat "lost" and was at a loss for what to do with his life.  The examiner noted that the Veteran's self-esteem and his identity were wrapped up in his work at the Coast Guard as a rescue diver.  He has lost the sense of himself as a capable athlete and has lost the ability to engage in many of the activities that he formerly enjoyed.  He had a nagging sense of anxiety and some sadness or dysphoria since learning he would have to leave the Coast Guard.  

There were no symptoms of mania, hypomania, panic disorder, obsessive-compulsive disorder, impulsiveness, explosiveness, suicidal ideation, homicidal ideation, substance abuse, or psychotic symptoms.  

On mental status examination, the Veteran was well-dressed and well-groomed.  His attitude was cooperative.  Motor activity was unremarkable except for shifting his posture frequently because of back pain.  His speech was unremarkable.  He described himself as "exhausted" in terms of mood.  His range of affect was somewhat constricted.  His affect was appropriate and stable.  His thought process was logical, coherent, and goal-directed.  The context of his thoughts contained no suicidal or homicidal ideation and no psychotic symptoms.  The Veteran was alert, oriented, and free of confusion.  His attention, concentration, and memory were intact.  His insight and judgment were fair.  

The September 2011 VA examination report diagnoses dysthymic disorder and assigns a GAF score of 61.  The examiner estimated that the Veteran's occupational and social impairment was best summarized as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

The examiner noted that the Veteran reported no change in his relationship status since the last examination and that his relationship with his wife is great.  He has some friends and goes out to eat.  He is uncomfortable in several social situations and tends to not leave his community.  

Occupationally, since retiring from service, he has not had any desire to go to work and has not attempted to find employment.  This was a personal decision and was not due to his depression.  

The following symptoms that are found in the VA rating schedule were found on examination: depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  No other rating criteria symptoms were found on examination, and the Veteran had no other symptoms attributable to mental disorders.  

The Veteran testified at his February 2013 Board hearing that he feels like he's angry all of the time.  His wife testified that it seems the transition from service to retirement has been difficult for the Veteran.  She described the Veteran as being "definitely more ... agitated and less tolerant" and reported that he "gets frustrated easily."  She also testified that the family dynamic has changed, suggesting in part that this changed dynamic is due to the Veteran's increasing back pain and in part due to his decreasing ability to cope with frustrations.  The Veteran testified that he does not have friends, go to church, or do anything outside of the house.

The April 2013 VA examination report diagnoses dysthymic disorder and assigns a GAF score of 60.  The examiner estimated the Veteran's occupational and social impairment as most closely resembling "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

The examiner noted that the Veteran reported that his relationships with his wife and children are good.  He tinkers with old cars as a hobby.  He associates with his neighbors.  Since the last evaluation, the Veteran has not participated in any training or classes, and he was still not employed.  He considered himself to be fully retired.  He reported that his wife told him that his depression was getting worse and that he has more frequent episodes of anger.  He is not taking medication for depression or engaged in psychotherapy.  He denied current suicidal or homicidal ideation.  He reported that his sleep is not good, but he could not attribute his sleep problems to depression rather than to back pain.  

His wife told him that he no longer functions at the level he used to.  For example, he no longer reads or uses the computer.  He reported that he has not been interested in doing this since the first of the year and he spends more time in the garage.  He had lost interest in Sudoku puzzles and is noticing a decrease in his memory.  He read today's appointment letter and still did not realize that he had two appointments scheduled.  He noticed a decrease in his sex drive, but he thought it was attributable at least in part to physical pain and aging.  In the last month, he has experienced angry and anxious affect, but not sadness.  Whenever plans are derailed, he has difficulty handling that.  He also does not like being told what to do and is becoming increasingly less tolerant of direction from others.  The Veteran experiences anxiety when he has to go somewhere where he has to wait in line.  As a result, he and his family do not go out to eat very often.  This began in the last couple of years.  

Of the criteria listed in the rating schedule, the Veteran was found to have anxiety; mild memory loss (such as forgetting names, directions, or recent events); and disturbances of motivation and mood.  He had no other symptoms that were attributable to mental disorders.  The Board notes, in particular, that the VA examiner indicated that the Veteran did not have difficulty in establishing and maintaining effective work and social relationships.

On examination, the Veteran was alert and oriented to time, place, and person.  Dress and grooming were appropriate to the situation.  Mood and affect were dysthymic.  Thoughts were logical and goal-directed.  Speech was clear, relevant, and coherent.  Immediate recall of three words was 3/3, and three-minute delayed recall was 3/3.  The Veteran's attention and concentration were good, as evidence by quickly calculating serial sevens.  Fund of knowledge was good.  The Veteran was able to name the current and last two United States Presidents and cite a current event.  Judgment, reasoning, and analytical skills were good, as measured by interpretation of hypothetical situations and a proverbial statement.  

The Veteran reported that he does not report having conflict with others but indicated that those around him know that things have to go as planned or he will not be able to handle them well.  For example, he will leave a restaurant if the wait is too long.  He still has meaningful relationships and interactions and remains interested in some of his previously-enjoyed activities.  Overall, he exhibits chronic depression which does not rise to the level of major depressive disorder.  

The Veteran's dysthymic disorder has minimal impact on his ability to seek and maintain employment.  He indicated that he considers himself to be fully retired and has no desire to seek employment.  He is not unemployable because of his service-connected depressive disorder. 

Based on the above, the Board finds that a disability rating in excess of 30 percent for the Veteran's service-connected depressive disorder is not warranted at any time during this appeal.  This conclusion is based on the Board's finding that the above evidence most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It does not most closely approximate occupational and social impairment with reduced reliability and productivity.

With respect to the symptomatology that is expressly listed in the 30 percent rating criteria of the applicable rating schedule, the record contains evidence of the following: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  There was no indication of the 30 percent rating criteria of suspiciousness or panic attacks. 

With respect to the enumerated 50 percent rating criteria, the record contains evidence of the following: flattened affect and disturbances of motivation and mood.  Specifically, the January 2009 VA examination report described the Veteran's range of affect as somewhat constricted, while disturbances of motivation and mood were expressly noted on the September 2011 and April 2013 mental status evaluations.  The September 2011 and April 2013 VA examination reports both contained checklists of the relevant rating criteria found in the rating schedule and the examiners were asked to select the appropriate symptoms that were found to exist in the Veteran.  The only symptom of a 50 percent rating or higher that was found during either examination was disturbances of motivation and mood.

He did not demonstrate the 50 percent rating criteria of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's speech was characterized as unremarkable during the January 2009 examination, and it was found to be clear, relevant, and coherent in April 2013.  Panic attacks were not noted at any time, while testing revealed no difficulty with judgment, reasoning, and analytical skills.

While none of the enumerated 70 percent and 100 percent rating criteria has expressly been found at any point during this appeal, the Veteran and his wife's hearing testimony does reflect possible signs of the 70 percent rating criteria of difficulty in adapting to stressful circumstances.  This finding, however, does not demonstrate an overall level of social and occupational impairment that approaches the criteria for a rating of 50 percent or higher.  In terms of the remaining criteria, the Board notes, in particular, that the Veteran's reports of increased anger do not appear to rise to the level of impaired impulse control (such as unprovoked irritability with periods of violence), and his reports of increased depression and anxiety do not appear to be of such frequency and severity to be described as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

More broadly, the Board notes that both the September 2011 and April 2013 VA examiners actually determined that the Veteran's level of occupational and social impairment most closely satisfied the criteria for a 10 percent rating, both specifically having characterized the Veteran as having "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Resolving reasonable doubt in favor of the Veteran, however, the Board finds that the level of occupational and social impairment that is attributable to the Veteran's service-connected depressive disorder most nearly approximates the level of impairment that is contemplated by the 30 percent rating criteria.  

In terms of social functioning, the record consistently reflects that the Veteran has very good relationships with his wife, his ex-wife, and his children.  The picture is less clear when it comes to the Veteran's level of social functioning outside of his family.  The Veteran reported at his January 2009 VA examination that he does not have many friends.  He reported at his September 2011 VA examination that he has some friends.  He testified at his February 2013 hearing that he does not have friends.  He reported at his April 2013 examination that he associates with his neighbors.  This evidence, when read together, suggests that the Veteran has either no friends or a few friends.  Considering, however, that the Veteran's relationships with his family are consistently characterized as positive and meaningful, the Board finds that the Veteran's overall level of social impairment does not rise to the level of "difficulty in establishing and maintaining effective work and social relationships."

In terms of occupational impairment, the Veteran has been retired for the entire period of this appeal and has not been actively looking for work.  The record suggests that this retirement is due in large part to his back and right leg disabilities rather than his depressive disorder.  The record routinely reflects that the Veteran is capable of handling his own finances and performing activities of daily living.   Furthermore, as noted above, both the September 2011 and April 2013 VA examiners found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Additionally, the Veteran's GAF scores of 55 to 61 indicate that he experiences mild to moderate symptomatology consistent with the 30 percent evaluation currently assigned.

After considering the totality of the evidence of record, the Board finds that the criteria for an evaluation in excess of 30 percent have not been met.  The pertinent medical evidence collectively reflects that the Veteran's depressive disorder is primarily characterized by depressed mood, anxiety, sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The only medical opinions to directly address the level of impairment support this conclusion.

The Board has considered whether the Veteran is entitled to a staged rating.  See Hart, supra.  However, at no time during the pendency of this appeal has the Veteran's service-connected depressive disorder been more than 30 percent disabling.  As such, a staged rating is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to a rating in excess of 30 percent for depressive disorder must be denied.

D.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 5243 for the Veteran's service-connected intervertebral disc syndrome adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The intervertebral disc syndrome in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  

The Board finds that the rating criteria of Diagnostic Code 8720 for the Veteran's service-connected radiculopathy of the right lower extremity adequately contemplate the impairment that is demonstrated in the evidence of record, as this diagnostic code consists of overall estimates of the level of severity of the disability at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's reported symptoms are not exceptional or unusual features of the disability.  

The Board finds that the rating criteria of Diagnostic Code 9434 for the Veteran's service-connected depressive disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 30 percent rating that has been granted.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome is denied.

Entitlement to a higher rating for radiculopathy of the right lower extremity, initially evaluated as 10 percent disabling and evaluated as 20 percent disabling effective April 18, 2013, is denied. 

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder is denied.


REMAND

As noted above, the Veteran testified at his February 2013 Board hearing that he cannot work due to his back and right leg pain.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

In this case, as noted above, the Veteran has raised a claim for TDIU.  Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional developed that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for TDIU.

2.  After the development requested above has been completed, and after any additional development that is deemed warranted, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


